Citation Nr: 0024454	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a 
bilateral arm injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
service connection for residuals of a right shoulder injury, 
bilateral arm injury, neck injury and back injury.  Also in 
this decision the RO granted service connection for post-
traumatic headaches, bilateral sensorineural hearing loss and 
tinnitus.


REMAND

In the veteran's substantive appeal, dated in October 1998, 
of the RO's denial of service connection for residuals of 
injuries to the right shoulder, bilateral arms, neck and 
back, he requested to appear at a hearing at the RO before 
the Board.  He made a similar request in a substantive appeal 
that he submitted in May 2000.  The following month, in June 
2000, the RO sent the veteran a letter informing him that it 
was unable to provide a specific estimate as to the time when 
a hearing would become available and that if the veteran 
preferred, he could instead choose to attend a hearing before 
the Board in Washington, D.C., or withdraw his request for a 
hearing.  The veteran was further informed by the RO that if 
the RO did not hear from him otherwise, his name would remain 
on the list of those who desired a hearing before a traveling 
section of the Board.  The veteran did not respond to this 
letter.

Later, in August 2000, the Board requested clarification from 
the veteran as to whether he still desired a hearing before 
the Board and advised him that if he did not respond within 
30 days, arrangements would be made to afford him a hearing 
before the Board.  As there is no indication of record that 
the veteran subsequently contacted VA in regard to his 
hearing request, it is assumed that he still desires a travel 
board hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991).  To ensure that full compliance with due process 
requirements have been met in this case, the veteran should 
be scheduled for a hearing before a traveling member of the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




